           Case 8:21-bk-10958-ES                   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36                                      Desc
                                                    Main Document    Page 1 of 13

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
RON BENDER (SBN 143364)
MONICA Y. KIM (SBN 180139)
JULIET Y. OH (SBN 211414)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: rb@lnbyb.com; myk@lnbyb.com; jyo@lnbyb.com


     Individual appearing without attorney
     Attorney for: Debtor and Debtor in Possession

                                       UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                      DIVISION

 In re:                                                                      CASE NO.: 8:21-bk-10957-ES
3100 E. IMPERIAL INVESTMENT, LLC,                                            CHAPTER: 11

                                                                                  NOTICE OF BAR DATE FOR FILING
                                                                               PROOFS OF CLAIM IN A CHAPTER 11 CASE
                                                                                           [LBR 3003-1]

                                                                                  No hearing: LBR 9013-1(q)
                                                                                  Hearing information
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:

                                                               Debtor(s).

1. Bar Date. The court has set a deadline of (date) August 20                , 20 21 (Bar Date), for creditors in the
   above-referenced case to file proofs of claim against the Debtor’s estate. ON OR BEFORE THE BAR DATE,
   PROOFS OF CLAIM MUST BE FILED WITH THE COURT CLERK AT:
          255 East Temple Street, Los Angeles, CA 90012                                411 West Fourth Street, Santa Ana, CA 92701
          21041 Burbank Boulevard, Woodland Hills, CA 91367                            1415 State Street, Santa Barbara, CA 93101
          3420 Twelfth Street, Riverside, CA 92501

2. Form. You may obtain a Proof of Claim form (Official Form 410) on the Bankruptcy Court’s web site at
   http://www.cacb.uscourts.gov, or visit the Intake area at any division of the Court.

3. Exceptions to the Bar Date. Exceptions to the Bar Date include, but are not limited to, the following:

           (a) Executory contracts/unexpired leases. For claims arising from rejection of any executory contract or
               unexpired lease, the last day to file a Proof of Claim is the later of (a) the Bar Date or (b) 30 days after the
               date of entry of an order authorizing the rejection of such contract or lease or after any automatic rejection of
               such contract or lease. See 11 U.S.C. §§ 365(d)(4) and 502(g).

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                       F 3003-1.NOTICE.BARDATE
        Case 8:21-bk-10958-ES                   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36                                      Desc
                                                 Main Document    Page 2 of 13

        (b) Governmental units. For claims of governmental units, the last day to file a Proof of Claim is the later of
            (a) the Bar Date or (b) before 180 days after the date of the Order for Relief in this case (the person signing
            this form has determined that the Order for Relief was entered on (date) _______________,
                                                                                        04/14/2021           and therefore
            calculates that this deadline is (date) _______________).
                                                     10/11/2021          See 11 U.S.C. §§ 101(27) and 502(b)(9).

        (c) Avoidance. For claims arising from the avoidance of a transfer under chapter 5 of the Bankruptcy Code (11
            U.S.C. § 544 and following), the last day to file a Proof of Claim is the later of (a) the Bar Date or (b) 30 days
            after the entry of judgment avoiding the transfer. See 11 U.S.C. § 502(h).

        (d) Agreed claims. If your claim is listed on the Debtor’s official bankruptcy schedules of assets and liabilities
            (Schedules) and it is not listed as disputed, contingent, unliquidated or unknown, then your claim is deemed
            filed in the amount set forth in those Schedules. 11 U.S.C. § 1111(a). But, if your claim is not listed on the
            Schedules, or is listed as disputed, contingent, unliquidated or unknown, or if you disagree with the amount or
            description of your claim (e.g., its description as unsecured or non-priority), then you must timely filed a Proof
            of Claim as set forth in this Notice.

4. 11 U.S.C. § 503(b)(9) Claims. Claims arising from unpaid goods received by the Debtor in the ordinary course of
   business within 20 days prepetition are subject to an administrative expense priority pursuant to 11 U.S.C. §§ 507(a)(2)
   and 503(b)(9). Any creditor who wishes to assert such a claim must file a Proof of Claim by the Bar Date, modified as
   follows: Section 12 of Proof of Claim. Identify: (i) the goods for which the Debtor has not paid; (ii) the method(s) of
   shipment; (iii) the actual date(s) when those goods were received by the Debtor (or state that an estimated date has
   been used); (iv) the place of delivery – e.g., “computers shipped via U.S. mail, received by the Debtor at the Debtor’s
   warehouse on [insert estimated date]” (use a continuation sheet if necessary); and (v) the box for “Other” priority and
   specify that priority is under 11 U.S.C. §§ 507(a)(2) and 503(b)(9).

5. Interest Holders. If the Debtor or the chapter 11 trustee believes it necessary to set a bar date for interest holders
   (e.g., holders of common or preferred stock), then, before this Notice is served, the chambers of the presiding judge in
   this case must be contacted for further instructions.

FAILURE OF A CREDITOR TO FILE A PROOF OF CLAIM ON OR BEFORE THE DEADLINE MAY RESULT IN
DISALLOWANCE OF THE CLAIM OR SUBORDINATION UNDER THE TERMS OF A PLAN OF REORGANIZATION
WITHOUT FURTHER NOTICE OR HEARING. 11 U.S.C. § 502(b)(9). CREDITORS MAY WISH TO CONSULT AN
ATTORNEY TO PROTECT THEIR RIGHTS.


      06/21/2021
Date: _______________                                      By: /s/ Juliet Y. Oh
                                                               Signature of Debtor, chapter 11 trustee, or their attorney


                                                           Name: Juliet Y. Oh
                                                                 Printed name of Debtor, chapter 11 trustee, or their attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                       F 3003-1.NOTICE.BARDATE
Case 8:21-bk-10958-ES                Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36                                      Desc
                                      Main Document    Page 3 of 13
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled NOTICE OF BAR DATE FOR FILING
 3   PROOFS OF CLAIM IN A CHAPTER 11 CASE [LBR 3003-1] will be served or was served (a) on the
     judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 4   below:

 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On June 21, 2021, I checked the CM/ECF docket for this bankruptcy case or
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
 7   receive NEF transmission at the email addresses stated below:

 8            Ron Bender rb@lnbyb.com
              Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 9             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
              Nancy S Goldenberg nancy.goldenberg@usdoj.gov
10            Monica Y Kim myk@lnbyb.com, myk@ecf.inforuptcy.com
              Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
11            Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
              Robert E Opera ropera@wghlawyers.com,
               jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
12
              Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
              Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
13
              United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On June 21, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
18                                                                                    Service List continued on attached page

19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 21, 2021, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    June 21, 2021                     Stephanie Reichert                              /s/ Stephanie Reichert
      Date                              Type Name                                       Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36 Desc
Label Matrix for local noticing         Plamex
                                         Main Investment,
                                               Document   LLC Page 4 of 13 Wells Fargo Bank, National Association, as T
0973-8                                  6988 Beach Blvd                            Perkins Coie LLP
Case 8:21-bk-10958-ES                   Suite B-215                                Amir Gamliel
Central District of California          Buena Park, CA 90621-6822                  1888 Century Park East, Suite 1700
Santa Ana                                                                          Los Angeles, CA 90067-1721
Mon Jun 21 09:56:27 PDT 2021
Santa Ana Division                      333 Fashion                                99 Cent Store & Up
411 West Fourth Street, Suite 2030,     24641 Maple Ln                             1251 S. Montebello Blvd
Santa Ana, CA 92701-4500                Harbor City, CA 90710-4552                 Montebello, CA 90640-6447



A & S Fashion                           A Fashion Plus                             Abigai Pacheco, Irina Rossi, et al.
3100 E. Imperial Hwy                    20415 Berendo Ave                          3100 E. Imperial Hwy, Unit J11
Lynwood, CA 90262-3202                  Torrance, CA 90502-1504                    Lynwood, CA 90262-3202



Airbrush Nation                         Aldo’s Key Shop                            Alicia Vera Murillo
1004 N Pointsettia Ave APT D            3100 E Imperial Hwy #1323                  3100 E Imperial Hwy VCT17
Compton, CA 90221-2164                  Lynwood, CA 90262-3202                     Lynwood, CA 90262-3202



All City Footwear                       Angel’s Bridal                             Angelica Fernandez Alvarez
4035 Santa Anita LN                     3100 E Imperial Hwy                        13800 Parkcenter Ln
Yorba Linda, CA 92886                   Lynwood, CA 90262-3202                     Tustin, CA 92782-8502



Antonio de la Cruz, an individual       Arlene’s Fashions                          Art Craft & Religious
11175 Lynden Street                     3100 E. Imperial Hwy B31005                3100 E Imperial Hwy VCT09
Lynwood, CA 90262-2918                  Lynwood, CA 90262-3202                     Lynwood, CA 90262-3202



Art Nails                               Autofin USA                                Ave Beauty Supply
3100 E. Imperial Hwy Unit L9            3180 E. Imperial Hwy. #G                   4020 Court Land Street
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3215                     Lynwood, CA 90262



Azteca Jewelry                          BM Classic Portaits                        BW Sports & Hobbies
3100 E Imperial Hwy Unit E1             68 Pomona Ave                              14015 Camino Del Oro
Lynwood, CA 90262-3202                  Long Beach, CA 90803-3425                  Riverside, CA 92508-2440



Beauty Zone                             Bebe Craft                                 Better & Best Building Service Inc.
7526 Brookmill Rd.                      8901 Calden Ave, APT#405                   1833 Avenida San Lorenzo
Downey, CA 90241-4636                   South Gate, CA 90280-2678                  Fullerton, CA 92833-1821



Big Discount                            Bioncos La Huerta                          Birreria Jalisco
3100 East Imperial Highway              8557 Orange Street                         3180 E. Imperial Hwy A2D
Lynwood, CA 90262-3202                  Downey, CA 90242-3644                      Lynwood, CA 90262-3228
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36        Desc
Blanca Martinez                         Boom
                                         MainBoomDocument
                                                  Sounds  Page 5 of 13     Boost Mobile
3100 E Imperial Hwy VKIO25              8827 Mel Dar Ave                   3100 E. Imperial Hwy, Unit B3-1002
Lynwood, CA 90262-3202                  Downey, CA 90240-2315              Lynwood, CA 90262-3202



Bubbles Apparel                         CWCapital Asset Management         Candle Light Bakery
2839 Sycamore Avenue                    900 19th Street NW, 8th Floor      3150 E. Imperial Hwy, Ste 102
La Crescenta, CA 91214-3920             Attn: Ariel Levin/Jake Hamel       Lynwood, CA 90262-3226
                                        Washington, DC 20006-2127


Capital Cap & Embroidery                Carrera Consessions                Casa Colima
1621 South Highland Avenue #K           3100 E Imperial Hwy                3200 Mulford Ave, Unit 202
Fullerton, CA 92832-3547                Lynwood, CA 90262-3202             Lynwood, CA 90262-3227



Cell Mart                               (p)JPMORGAN CHASE BANK N A         Chin Shoes
1122 Teri Avenue                        BANKRUPTCY MAIL INTAKE TEAM        20019 Gridley Rd
Torrance, CA 90503-5123                 700 KANSAS LANE FLOOR 01           Cerritos, CA 90703-6724
                                        MONROE LA 71203-4774


Come Again                              DF Wireless                        Delicias Oaxaquenas
3307 Burton Ave                         3200 Mulford Ave. #103             3100 E. Imperial Hwy B11312
Lynwood, CA 90262-4815                  Lynwood, CA 90262-3227             Lynwood, CA 90262-3202



Diana Michel                            Diana Roman                        Diana Yunhi Kim
3100 E. Imperial Hwy Unit H8            3286 Burton Ave, APT A             1705 Downs Dr
Lynwood, CA 90262-3202                  Lynwood, CA 90262-4843             Odessa, FL 33556



Diz N Dat                               (p)DOLEX DOLLAR EXPRESS INC        Domino’s Pizza
2905 Claredon Avenue, Apt. E            ATTN LAYBAA HERNANDEZ              15198 Downey Ave
Huntington Park, CA 90255-4461          701 HIGHLANDER BLVD                Paramount, CA 90723-4594
                                        STE 300
                                        ARLINGTON TX 76015-4340

Dulce Vida                              El Azul Jewelry                    El Pollo Real
16031 Pioneer Blvd., Apt. H-6           Plaza Mexico Unit #P4Q5            3100 E. Imperial Hwy, Unit 3009
Norwalk, CA 90650-7131                  3100 E. Imperial Hwy               Lynwood, CA 90262-3202
                                        Lynwood, CA 90262-3202


Elizabeth Adame                         Enciso Realty                      Enrika Ochoa
3307 Burton Ave                         249 S. Occidental Blvd #315        3100 E Imperial Hwy Unit D7
Lynwood, CA 90262-4815                  Los Angeles, CA 90057-1252         Lynwood, CA 90262-3202



Epax Systems, Inc.                      F4 Jewelry                         Family Acupuncture & Herb Clinic
14641 Arminta Street                    3100 E Imperial Hwy Unit F4        3150 E. Imperial Hwy B8-206
Panorama City, CA 91402-5901            Lynwood, CA 90262-3202             Lynwood, CA 90262-3223
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36           Desc
Fancy Jewelry                           Farmacia Natural
                                         Main Document    Page 6 of 13     Farmacia Natural
1512 Amherst Ave Suite 206              20323 Dorothy Street                  3100 E Imperial Hwy Unit S9
Los Angeles, CA 90025-3665              Santa Clarita, CA 91350-3692          Lynwood, CA 90262-3202



Farmacia Naturista Mexicana             Farmers Insurance Agency              Faro Optometry
3100 E Imperial Hwy Unit E2             3150 E. Imperial Hwy, #113            27381 Glenwood Drive
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3226                Mission Viejo, CA 92692-5004



Fashion Qrew                            Fashion Time                          First Aid Urgent Care
1324 E. Washington Blvd                 3100 E. Imperial Hwy Unit J2J3        7204 Foothill Boulevard
Los Angeles, CA 90021-3038              Lynwood, CA 90262-3202                Tujunga, CA 91042-2719



Flor Paredes                            Flores Bautista Gloria O.             GTO Security
11436 Peach St                          1433 Kingsmill Ave                    2202 S Figueroa Street, Suite 134
Lynwood, CA 90262-4245                  Rowland Heights, CA 91748-2308        Los Angeles, CA 90007-2049



Global Jewelry                          Gloria Flores                         Grainger
8247 Haseltime                          1433 Kingsmill Avenue                 1050 W. Walnut Street
Buena Park, CA 90621-1328               Rowland Heights, CA 91748-2308        Compton, CA 90220-5112



Grupo Concordia LA                      Grupo Pakar LLC                       Guillermo CamberosPreciado
5919 San Miguel Road                    9595 Six Pines Drive Suite 8210       307 E. Jefferson Blvd Suite 328
Bonita, CA 91902-2923                   The Woodlands, TX 77380-1642          Los Angeles, CA 90011-2334



Han’s Toy                               Happy Chinese                         Happy Land
3100 E Imperial Hwy                     3100 East Imperial Highway            6732 Los Verdes Dr. #3
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                Rancho Palos Verdes, CA 90275-5518



Happy Rice                              Hermandad Mexicana Legal Centers      Hip Hop Zone
3100 E. Imperial Hwy #3008              210 W. Adams Blvd                     3100 E. Imperial Hwy #1009
Lynwood, CA 90262-3202                  Los Angeles, CA 90007-2653            Lynwood, CA 90262-3202



Hoon Ko                                 Inti Arts & Craft                     Ivette By Mitzy
1621 S. Highland Ave Apt K              3100 E Imperial Hwy                   2633 McKinney Ave Ste 130-363
Fullerton, CA 92832-3547                Lynwood, CA 90262-3202                Dallas, TX 75204-2581



JPL Event Enterprise LLC                Jang’s Men’s Fashion                  Jesus Garcia
1238 South Beach Blvd                   3100 E. Imperial Hwy                  11145 Bellinger Street
Anaheim, CA 92804-4828                  Lynwood, CA 90262-3202                Lynwood, CA 90262-2464
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36           Desc
Jesus Garcia                            Jewelry and Beauty Inc
                                         Main Document         Page 7 of 13 Jimmy Choi
11145 Bellinser                         5500 Torrance Blvd, C132              3100 East Imperial Highway
Lynwood, CA 90262-2464                  Torrance, CA 90503-4076               Lynwood, CA 90262-3202



Jong R Jang                             Jose Alan Sandoval                    Jose Alan Sandoval Iniguez
3100 E Imperial Hwy                     15137 San Jose Ave                    15137 San Jose Ave
Lynwood, CA 90262-3202                  PARAMOUNT, CA 90723-3722              PARAMOUNT, CA 90723-3722



Jose Alan Sandoval-Iniquez              Jose Gutierrez-Torres                 Joy Sports Wear
15137 San Jose Ave                      15137 San Jose Ave                    3100 E. Imperial Hwy Unit F5
Paramount, CA 90723-3722                Paramount, CA 90723-3722              Lynwood, CA 90262-3202



Kat’s Lingerie                          Kid’s Love                            Kiddie World
1735 Lincoln Ave #40                    1413 Lomita Blvd Suite 3              1936 Delmesa Ave
Torrance, CA 90501-4726                 Harbor City, CA 90710-5415            Hacienda Heights, CA 91745-4222



Kiddie World II                         Kone Inc.                             L’ Dorado Jewelry
1936 Delmesa Ave                        1821 Tyburn Street                    3100 E Imperial Hwy Unit D6
Hacienda Heights, CA 91745-4222         Glendale, CA 91204-2922               Lynwood, CA 90262-3202



LA Michoacana                           La Casa De La Novia                   La Parisina
2506 W. Adams                           11641 State St                        9728 Brookgreen Rd
Santa Ana, CA 92704-5547                Lynwood, CA 90262-4124                Downey, CA 90240-2505



Leticia Torres                          Libreria Libertadores, LLC            LimNexus LLP
3796 Millstone Court                    3351 Marine Ave APT 42                707 Wilshire Boulevard, 46th Floor
Pomona, CA 91766-4679                   Gardena, CA 90249-3946                Los Angeles, CA 90017-3612



Lizette M. Cortez                       Lucky Gold                            Luis Fernando Alcantar-Rojo
12852 Lakewood Blvd, Apt 1              3100 East Imperial Highway, Unit I7   10111 State Street
Downey, CA 90242-4639                   Lynwood, CA 90262-3202                Lynwood, CA 90262-1545



Lynwood Alteration                      Lynwood Auto Accessories              Lynwood United Medical
3100 East Imperial Highway              3100 East Imperial Highway            3150 E. Imperial Hwy., Ste. 203
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                Lynwood, CA 90262-3226



MG Colombian Boutique                   Mago’s Acupuncture                    Marci Pizza
9728 Brookgreen Rd                      3100 E. Imperial Hwy Unit B5          3100 East Imperial Highway
Downey, CA 90240-2505                   Lynwood, CA 90262-3202                Lynwood, CA 90262-3202
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36            Desc
Marco Antonio Juarez Cruz               Maria
                                         MainLuisa Rojo Alvarez Page 8 of 13
                                               Document                      Mariscos El Rey
11166 Penn St                           10960 Duncan Avenue                    3100 E. Imperial Hwy Ste. #3002
Lynwood, CA 90262-2423                  Lynwood, CA 90262-3047                 Lynwood, CA 90262-3202



Mariscos Rio Balsas                     Marquez Trading                        Marshmallow
3100 E Imperial Hwy Unit Q11            3100 E. Imperial Hwy Ste#1301          1413 Lomita Blvd Suite 3
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                 Harbor City, CA 90710-5415



Mauro Valdez Sandoval                   Mean Chix, Inc. - Hot Chix             Mike Kim / T-Mobile
1623 E. 117 Place                       772 N. Van Ness Avenue Apt 6           3100 E. Imperial Hwy, Unit #B2-1203
Los Angeles, CA 90059-2513              Los Angeles, CA 90038-3128             Lynwood, CA 90262-3202



Milbes Men’s Wear                       Militar’s Cut Unisex                   MoMo Trading
3100 E. Imperial Hwy Unit O234          6037 Priory St                         3100 E Imperial Hwy
Lynwood, CA 90262-3202                  Bell Gardens, CA 90201-4744            Lynwood, CA 90262-3202



Mr. Hammer Shoes                        Mundo de Artesanias                    Muzak
3100 E. Imperial Hwy, Unit P10B         3100 E Imperial Hwy VKIO24             3318 Lakemont Blvd.
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                 Fort Mill, SC 29708-8309



Natixis, New York Branch                New Trends Clothing, Inc.              North American Amusements
1251 Avenue of the Americas             6602 Gifford Ave                       1502 Foothill Blvd
New York, NY 10020-1104                 Bell, CA 90201-2406                    Suite 103 PMB 218
                                                                               La Verne, CA 91750-3439


Nueva Vision Optical                    Officenet, Inc.                        One Hour Photo
3100 E. Imperial Hwy #1109              10410 Pioneer Blvd Suite 2             3100 East Imperial Highway
Lynwood, CA 90262-3202                  Santa Fe Springs, CA 90670-8222        Lynwood, CA 90262-3202



Pang Pang Donuts                        Perfecto Nails                         Perfumes and Hair Products
3100 East Imperial Highway              3100 East Imperial Highway             3150 E. Imperial Hwy #101
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                 Lynwood, CA 90262-3226



Perkins Coie LLP                        Perkins Coie LLP                       Pho VNK
1888 Century Park East, Suite 1700      2901 N. Central Ave., Suite 2000       3180 E. Imperial Hwy, Suite C
Attn: Mark Birnbaum                     Attn: Liana W. Spendlove               Lynwood, CA 90262-3215
Los Angeles, CA 90067-1721              Phoenix, AZ 85012-2740


Pink Melon                              Pinky’s Threading                      Pkim, Inc.
22920 Entoril Dr. Suite 1               3100 E. Imperial Hwy #1107             4540 Campus Drive, Suite 123
Diamond Bar, CA 91765-5409              Lynwood, CA 90262-3202                 Newport Beach, CA 92660-1815
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36        Desc
Planet Fitness                          Point
                                         MainExterminators
                                               DocumentInc. Page 9 of 13   Pretzeria
125 E. Elm Street, Suite 300            1612 Arlington Avenue              3961 Via Marisol APT#318
Conshohocken, PA 19428-4150             Los Angeles, CA 90019-6219         Los Angeles, CA 90042-4973



Primo’s Pet Shop                        Pro Sports                         Professional Documents, Inc.
4221 Shirley Ave                        18529 Stonegate Ln                 3150 E. Imperial Hwy B8107
Lynwood, CA 90262-2939                  Rowland Heights, CA 91748-5157     Lynwood, CA 90262-3223



Progreso Financiero                     Rachel’s Secret                    Rainbow Beauty
2 Circle Star Way                       10609 Newville Avenue              525 N Gilbert St # 62
San Carlos, CA 94070-6200               Downey, CA 90241-3044              Anaheim, CA 92801-5027



Ray’s Fashion                           Real De Oaxaca                     Ricardo Gonzalez
3100 East Imperial Highway              11215 Long Beach Blvd #1010        8616 S Main Street
Lynwood, CA 90262-3202                  Lynwood, CA 90262-4293             Los Angeles, CA 90003-3402



Rinconcito Poblano                      Robert’s Fashion                   Roberto Navarro
3100 E. Imperial Hwy B13007             3100 E Imperial Hwy Unit D4        2729 NEBRASKA AVE APT#C
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202             SOUTH GATE, CA 90280-4065



Rosarios y Pulseras Estilo Sinaloa      Rosy’s Beauty Salon                S.M. Foot Wear
2731 Nebraska Ave Apt C                 3150 E. Imperial Hwy B8110 & 111   3100 E. Imperial Hwy Unit H5H6
South Gate, CA 90280-4068               Lynwood, CA 90262-3223             Lynwood, CA 90262-3202



Sang Gyu Shin                           Say Cheese Photo                   Shoes 4 Less
10972 Golden Rod St                     3100 E. Imperial Hwy #B2-1104      3117 Rimrock Cic
Redlands, CA 92373-4249                 Lynwood, CA 90262-3202             Fullerton, CA 92833-5525



Snow Factory                            Southern California Edison         Spacetel LA Inc. - Cricket Wireless
3580 WILSHIRE BLVD STE 1655             2244 Walnut Grove Avenue           3100 E. Imperial Hwy, Unit B2-1103
Los Angeles, CA 90010-2519              Rosemead, CA 91770-3714            Lynwood, CA 90262-3202



Sport Time                              Sri Eyebrow Threading and Nails    Stacy Han
8571 Cedar St                           11225 Long Beach Blvd #202         9475 Rosemarie Ct
Bellflower, CA 90706-6301               Lynwood, CA 90262-4287             Cypress, CA 90630-2858



Star Buffet Lynwood                     Stephanie’s Lingerie               Street Cellular
11383 Long Beach Blvd                   2941 Wisconsin Ave                 11282 Streamfield Center
Lynwood, CA 90262-3300                  South Gate, CA 90280-5646          Riverside, CA 92505-5713
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36          Desc
Sun Hye Chung                           Sun PacDocument
                                        Main    Containers Page 10 of 13   Sung Ryong Lee
4115 W 182nd St., Suite 14              23222 Olive Avenue                   4033 Santa Anita Ln
Torrance, CA 90504-4728                 Lake Forest, CA 92630-5330           Yorba Linda, CA 92886-7013



Sunny Fashion                           Super Image Factory                  Sweet Stone Jewelry
3185 Wilshire Blvd Suite 281            3100 E. Imperial Hwy Ste #1321       135 Islington
Los Angeles, CA 90010-1248              Lynwood, CA 90262-3202               Irvine, CA 92620-1227



TJ Nails Spa                            TS Discount                          TacoTento
11337 Long Beach Blvd                   7860 Paramount BL, J-39              3100 E. Imperial Hwy, Unit P10B
Lynwood, CA 90262-3300                  Pico Rivera, CA 90660-4311           Lynwood, CA 90262-3202



Tacos Don Luis                          Tamales                              Tesoro Jewelry
3981 Le Sage St.                        3100 E. Imperial Hwy Unit 1310       315 Wild Ginger
Lynwood, CA 90262-2823                  Lynwood, CA 90262-3202               Yorba Linda, CA



The Kickin’ Crab                        The Lynwood Redevelopment Agency     Top Fashion
3170 Imperial Hwy B4B102                11330 Bullis Road                    3100 E Imperial Hwy Unit E3
Lynwood, CA 90262-3200                  Lynwood, CA 90262-3662               Lynwood, CA 90262-3202



Top Fashion                             Torres Enterprise Corp.              Tortas Ahogadas
3100 E. Imperial Hwy Unit H7I6          426 N Main Street                    3100 Imperial Hwy, Ste B1-3001
Lynwood, CA 90262-3202                  Elkhart, IN 46516-3032               Lynwood, CA 90262-3202



Twin Scoop Ice Cream                    U.S. Small Business Administration   U.S. Trustee - Santa Ana
1410 S Dwight Ave                       Attn: So Cal Legal Unit              411 West Fourth Street
Compton, CA 90220-4548                  330 North Brand Blvd., Suite 1200    Suite 9041
                                        Glendale, CA 91203-2320              Santa Ana, CA 92701-8000


Una Mexicana Que Fruta Vendia           United States Trustee (SA)           Usama Awadallah
7123 Rio Flora Place                    411 W Fourth St., Suite 7160         5832 Newman Street
Downey, CA 90241-2028                   Santa Ana, CA 92701-4500             Cypress, CA 90630-3323



Vergara Insurance Service, Inc.         Veronica’s Insurance                 Victoria
3100 East Imperial Hwy Unit U6          290 W. Orange Show Rd Suite 100      3100 East Imperial Highway
Lynwood, CA 90262-3202                  San Bernardino, CA 92408-3345        Lynwood, CA 90262-3202



Virginia Jovel                          Vivian’s Bakery                      Waste Resources, Inc.
13257 Deming Street                     3100 East Imperial Highway           23 Corporate Plaza Drive, Suite 247
Downey, CA 90242-5255                   Lynwood, CA 90262-3202               Newport Beach, CA 92660-7934
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36 Desc
Wateria                                 WeddingDocument
                                        Main    Chapel   Page 11 of 13     Wells Fargo Bank, N.A., as Trustee
3100 E. Imperial Hwy B2/1209            3150 E. Imperial Hwy B8106                Morgan Stanley Cap I Trust 2016-UBS
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3226                    9062 Old Annapolis Road
                                                                                  Columbia, MD 21045-2479


Wells Fargo Bank, N.A., as Trustee      Wesco Specialist, Inc.                    X-Phone
c/o Amir Gamliel, Esq.                  1031 Lime Tree Place                      4960 Adriano Drive
Perkins Coie LLP                        Fullerton, CA 92833-4786                  Cypress, CA 90630-3524
1888 Century Park East, Suite 1700
Los Angeles, CA 90067-1721

Yogurt de Armo                          Yogurtland                                Yon Kyung Choi dba Lucky Accessorie
3100 E. Imperial Hwy, Unit #B31003      11215 Long Beach Blvd. #1007              3100 E. Imperial Hwy., Unit F1
Lynwood, CA 90262-3202                  Lynwood, CA 90262-4293                    Lynwood, CA 90262-3202



Yoshiharu Ramen Express                 Young Electric Sign Company
15476 Canon Lane                        6725 W Chicago Street
Chino Hills, CA 91709-5240              Chandler, AZ 85226-3335
                Case 8:21-bk-10958-ES   Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36           Desc
                                        Main Document    Page 12 of 13




                                        FRANCHISE TAX BOARD
                                        BANKRUPTCY SECTION MS A340
                                        PO BOX 2952
                                        SACRAMENTO CA 95812-2952


Quarry Head 2017-1 Grantor Trust        Quarry Head 2017-1 Grantor Trust
c/o Waterfall Asset Management, LLC     c/o Waterfall Asset Management, LLC
1140 Ave. of the Americas, 7th Fl.      1251 Ave. of the Americas, 50th Fl.
New York, NY 10036-5803                 New York, NY 10020-1122


                                                                              c/o CWCapital Investments LLC
                                                                              7501 Wisconsin Ave., Suite 500 West
                                                                              Attn: Chris McCormack
                                                                              Bethesda, MD 20814-6581


c/o Keybank Real Estate Capital
11501 Outlook Street, Suite 300
Attn: Stephen J. Friedman
Overland Park, KS 66211-1807
          Case 8:21-bk-10958-ES      Doc 95 Filed 06/21/21 Entered 06/21/21 10:53:36   Desc
                                     Main Document    Page 13 of 13
 Plamex and 3100
 RSN




Request for Special Notice             Request for Special Notice
David M. Neff, III                     Stephen T. Owens & Tania Ochoa
Amir Gamliel, Cal. Bar No. 268121      Alvarez-Glasman & Colvin
PERKINS COIE LLP                       13181 Crossroads Parkway North
1888 Century Park East, Suite 1700     Suite 400, West Tower
Los Angeles, CA 90067                  City of Industry, CA 91746
